DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “in a hydrocarbon” at lines 2 – 3 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 - 4 as amended recite in part “a light oil component containing hydrocarbon”.  However, this limitation is confusing as it is unclear what is or is not a light oil component.  The subject specification does not provide a definition of “light oil”, and “light oil” does not appear to a term of art which defines a specific class of items.  Accordingly, the scope of what is covered by “light oil” is unclear.  It is noted that the subject application at paragraph [0004] discloses that HC-SCR system use light oils as HC for the reduction of NOx as described in Japanese Patent Application JP 2012097724A.  Paragraph [0002] of Japanese Patent Application JP 2012097724A discloses that the light oil being used is diesel oil.  Further, a review of patent databases has uncovered several references which indicate that diesel fuel is a light oil (See for example US Patent Application Publication Nos. 20210054780, paragraph [0074]; 20210087893, paragraph [0007]; 20210122648, paragraph [0124]; 20200191071, paragraph [0049]; and us 20200164992, paragraph [0082]).  Accordingly, for examination purposes, diesel fuel will be interpreted as a “light oil”.  
Claim 5 is rejected by virtue of depending from rejected claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mital (U.S. Patent Application Publication No. US 2010/0319324 A1) in view of Aslam et al. (U.S. Patent Application Publication No. US 2012/0117948 A1).
Regarding claim 1, as best understood in view of the 112(b) issues noted above, Mital discloses an exhaust gas treatment system (10) wherein H2 is added to a diesel oxidation catalyst (20) along with a light oil component (diesel fuel) containing hydrocarbon in a hydrocarbon selective catalytic reduction (HC-SCR) system (Figure 2; paragraph [0022]), wherein the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).
Mital discloses the claimed invention except for wherein H2 is added along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is very close to the claimed ratio (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.
Regarding claim 3, as best understood in view of the 112(b) issues noted above, Mital discloses an exhaust gas purification method comprising removing NOx from an exhaust gas by adding H2 to a diesel oxidation catalyst (20) along with a light oil component (diesel fuel) containing hydrocarbon in a hydrocarbon selective catalytic reduction (HC-SCR) system (Figure 2; paragraphs [0022], [0028] and [0055]), the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).
Mital discloses the claimed invention except for wherein H2 is added along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is very close to the claimed ratio (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.
Regarding claim 4, as best understood in view of the 112b issues noted above, Mital discloses an exhaust gas treatment system (10) comprising in order of inflow of an exhaust gas, a diesel oxidation catalyst (20) removing NOx from the exhaust gas using a light oil component (diesel fuel) containing hydrocarbon (Figure 2; paragraphs [0022], [0028] and [0055]), a diesel particulate filter (38) (Figure 2; paragraph [0036]), and a urea SCR catalyst (40) removing NOx (Figure 2; paragraphs [0036] and [0037]), wherein H2 is added to the diesel oxidation catalyst (20) along with hydrocarbon (paragraph [0022]) and the diesel oxidation catalyst (20) contains at least one metal selected from platinum and palladium (paragraph [0027]).
Mital discloses the claimed invention except for wherein H2 is added along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is very close to the claimed ratio (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with a light oil component containing hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (Japanese Patent Application Publication No. JP 2012-087703 A) in view of Mital and further in view of Aslam.
Regarding claim 2, as best understood in view of the 112b issues noted above, Hirabayashi discloses a hydrocarbon selective catalytic reduction (HC-SCR) system comprising: in order of inflow of an exhaust gas, an upstream diesel oxidation catalyst (40) removing NOx from the exhaust gas using a light oil component containing hydrocarbon (light oil contained in fuel tank 72 and provided into the exhaust via fuel addition valve 70A upstream of the diesel oxidation catalyst 40), a diesel particulate filter (50), and a downstream diesel oxidation catalyst (70) removing an excess of the hydrocarbon by oxidation (Figure 1; paragraphs [0020] – [0023]), wherein the upstream diesel oxidation catalyst (40) contains at least one selected from platinum and palladium (paragraph [0021]).
Hirabayashi discloses the claimed invention except for H2 is added to the upstream diesel oxidation catalyst along with hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more.
Mital is directed to an HC-SCR exhaust aftertreatment system.  Mital specifically discloses wherein H2 is added to the upstream diesel oxidation catalyst (20) along with hydrocarbon (Figure 2; paragraph [0022]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hirabayashi wherein H2 is added to the upstream diesel oxidation catalyst along with hydrocarbon as taught by Mital, as both references and the claimed invention are directed to HC-SCR exhaust aftertreatment systems.  As disclosed by Mital, it is well known for H2 to be added to the upstream diesel oxidation catalyst along with hydrocarbon to improve the effectiveness of catalytic efficiency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi wherein H2 is added to the upstream diesel oxidation catalyst along with hydrocarbon as taught by Mital, as such a modification would improve the effectiveness of catalytic efficiency.
Aslam is directed to an exhaust aftertreatment system.  Aslam specifically discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).
Aslam discloses that H2 is effective for reduction of NO at relatively low temperatures (paragraph [0011]), and that the presence of H2 can assist with inhibition by HC and coking issues (paragraph [0020]).  As noted above, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  Thus, Aslam discloses that the H2:HC ratio is a result effective variable for improving the NOx reduction in diesel engine exhausts.  Additionally, it is noted that Aslam also discloses an example ratio of HC:H2 of 1,000:1,000, which is very close to the claimed ratio (paragraph [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add H2 along with hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USQP 233.  As noted above, Hirabayashi in view of Mital discloses the claimed invention except for the specific range of the ratio of HC to H2. Further, Aslam discloses improving NOx reduction in diesel engine exhaust by selective catalytic reduction using a hydrocarbon reductant by adding H2 to the hydrocarbon to achieve an optimized H2:HC ratio (paragraphs [0013] and [0020]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add H2 along with hydrocarbon at a ratio of a hydrocarbon concentration of 1,300 to a hydrogen concentration of 1,000 or more in view of the teachings of Aslam, as such a modification would improve NOx reduction.

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mital in view of Aslam as applied to claim 4 above, and further in view of Nilsson et al. (U.S. Patent Application Publication No. US 2017/0074139 A1).
Nilsson is directed to an exhaust aftertreatment system.  Nilsson specifically discloses downstream of the urea SCR catalyst (230), a catalyst (240) removing excess ammonia that is a degradation product of the urea (Figure 2; paragraph [0063]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mital to include downstream of the urea SCR catalyst, a catalyst removing excess ammonia that is a degradation product of the urea as taught by Nilsson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Nilsson, it is well known for an exhaust aftertreatment system to include downstream of a urea SCR catalyst, a catalyst removing excess ammonia that is a degradation product of the urea.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mital to include downstream of the urea SCR catalyst, a catalyst removing excess ammonia that is a degradation product of the urea as taught by Nilsson, as such a modification would prevent excess ammonia from escaping into the atmosphere.

Response to Arguments
14.	Applicant’s arguments and amendments filed June 27, 2021 with respect to the claim objections and the 112b rejections have been fully considered and are persuasive.
15.	However, the claim amendments have resulted in a new objection to claim 1, and new 112b rejections of claims 1 – 5 as noted above.
16.	Regarding the 35 USC 103 rejection of claims 1, 3 and 4 as being unpatentable over Mital in view of Aslam, the applicant alleges that the previous rejection appeared to rely upon Aslam to teach use of a hydrocarbon reductant, and that Aslam does not teach or suggest using a light oil component as a hydrocarbon source.  
17.	However, Mital was relied upon to teach the use of a hydrocarbon reductant in the previous Office Action.  See for example the rejection of independent claim 1 on page 4 of the previous Office Action mailed on April 29, 2021 which recites in part “Mital discloses an exhaust gas treatment system (10) wherein H2 is added to a diesel oxidation catalyst (20) along with hydrocarbon in a hydrocarbon selective catalytic reduction (HC-SCR) system (Figure 2; paragraph [0022]”.  Specifically, paragraph [0022] of Mital discloses “a hydrocarbon (HC) dosing device 24, such as a fuel injector, for injecting a controlled amount of an HC reductant from an HC source, such as HC reservoir 26, upstream of the HC-SCR catalyst 16 as shown in FIGS. 2, and 4-7. As used herein, the term "HC reductant" may include a suitable hydrocarbon (HC), it may also include CO or H.sub.2 material, or a combination thereof”.  Thus, it is clear that Mital was relied upon to teach the use of a hydrocarbon reductant in the previous Office Action.  
18.	As noted above, the limitation “a light oil component” is indefinite because the scope of what is covered by “light oil” is unclear.  In accordance with the reasoning set forth above in the 112b section, diesel fuel will be interpreted as a “light oil”.
19.	Mital discloses at paragraph [0022] using a light oil component (diesel fuel) as a hydrocarbon source.
20.	Accordingly, the rejection of claims 1, 3 and 4 under 35 USC 103 as being unpatentable over Mital in view of Aslam is maintained.  The Office notes that claim 5 (which depends from claim 4) was rejected under 35 USC 103 as being unpatentable over Mital in view of Aslam and further in view of Nilsson, and the rejection of claim 5 is also maintained for the reasons set forth above.
21.  	Additionally, the Office notes that independent claim 2 was rejected under 35 USC 103 as being unpatentable over Hirabayashi in view of Mital and further in view of Aslam, and that the applicant did not present any arguments regarding the rejection of claim 2.
22.	However, as noted above, Hirabayashi also discloses using a light oil component as a hydrocarbon source (paragraph [0023]).
23.	Accordingly, the rejection of claim 2 under 35 USC 103 is maintained.

Conclusion
24.	Accordingly, claims 1 – 5 are rejected.
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746